DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 15/869,602, filed on 01/12/2018, now US patent No. 11,023,014.  

Information Disclosure Statement
The IDS filed on 02/09/2022; and 08/13/2022 have been considered and made of record.

Oath/Declaration
The oath/declaration filed on 06/08/2021 is acceptable.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claim 21 discloses the combination features of “an orientation specific actuator positioned on the first portion, the orientation specific actuator providing first functionality when the orientation specific actuator is engaged while the device is in the closed orientation and providing second functionality when the orientation specific actuator is engaged while the device is in the opened orientation, and wherein the first functionality provided when the orientation specific actuator is engaged while the device is in the closed orientation involves at least user identification.”  These features, in conjunction with other features, as claimed in the claim 21, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 22-26 depend on the allowed claim 21.
 	The claim 27 discloses the combination features of “an orientation specific actuator positioned on the first portion, the orientation specific actuator providing first functionality when the orientation specific actuator is engaged while the device is in the closed orientation and providing second functionality when the orientation specific actuator is engaged while the device is in the opened orientation, and wherein the first functionality provided when the orientation specific actuator is engaged while the device is in the closed orientation involves at least unlocking the device.”  These features, in conjunction with other features, as claimed in the claim 27, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 28-32 depend on the allowed claim 27.
The claim 33 discloses the combination features of “an orientation specific actuator positioned on the first portion, the orientation specific actuator providing first functionality when the orientation specific actuator is engaged while the device is in the closed orientation and providing second functionality when the orientation specific actuator is engaged while the device is in the opened orientation, and wherein the first functionality provided when the orientation specific actuator is engaged while the device is in the closed orientation involves at least user identification and unlocking the device contingent upon success of the user identification.”  These features, in conjunction with other features, as claimed in the claim 33, were neither found to be disclosed, nor suggested by the prior art of records.  Claims 34-40 depend on the allowed claim 33.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Kung [US 6,366,440] discloses magnetic closure mechanism for a portable computer; and
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841